Citation Nr: 0617689	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
respiratory disorder due to asbestos exposure.  

2.  Entitlement to service connection for a respiratory 
disorder due to asbestos exposure, as a merits-based 
adjudication.  

3.  Entitlement to service connection for a respiratory 
disorder due to nicotine addiction or due to tobacco use in 
service.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for vision loss due to 
chemical exposure.  

6.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1970, from July 1970 to June 1986, and from February 
1991 to June 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board in July 1999 remanded the hypertension claim for 
additional development, and by a May 2003 decision denied 
that claim.  However, by a February 2005 Order the United 
States Court of Appeals for Veterans Claims (Court) vacated 
that Board denial and remanded the case for appropriate 
development, as discussed further in the Board's Remand, 
below.  

The issues of entitlement to service connection for a 
respiratory disorder due to asbestos exposure as a merits-
based adjudication, entitlement to service connection for a 
respiratory disorder due to nicotine addiction or due to 
tobacco use in service, entitlement to service connection for 
hypertension, entitlement to service connection for vision 
loss due to chemical exposure, and entitlement to an 
increased evaluation for a left knee disorder, are all 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the May 2003 Board decision which the 
Court vacated in February 2005 did not only deny a claim for 
service connection for hypertension; it also granted a claim 
for service connection for diabetes mellitus.  Because the 
Court's February 2005 Order was not specific as to whether it 
was vacating the Board's prior grant and/or denial, and 
because the grant of service connection for diabetes mellitus 
did not appear in controversy before the Court, the Board 
will consider the Board's May 2003 grant of service 
connection for diabetes mellitus as remaining in place.


FINDINGS OF FACT

1.  Service connection for an unspecified condition due to 
asbestos exposure was denied by an RO rating action in August 
1994.  This is the last final denial of this claim on any 
basis.

2.  The evidence received since August 1994 regarding service 
connection for a condition due to asbestos exposure raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
condition due to asbestos exposure, or specifically for a 
respiratory disorder due to asbestos exposure.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, the only issue here adjudicated is whether new 
and material evidence is presented sufficient to reopen a 
claim for entitlement to service connection for a respiratory 
disorder due to asbestos exposure.  Under the VCAA, duty to 
assist provisions include requiring VA to provide a medical 
opinion when such an opinion is necessary to make a decision 
on a claim. However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. § 5103A(f) 
and 38 U.S.C.A. § 5108 (West 2002).  As addressed below, the 
appellant has submitted new and material evidence to warrant 
reopening his claim of entitlement to service connection for 
a respiratory disorder due to asbestos exposure.  However, 
development assistance is required prior to Board merits-
based adjudication, and the Board is remanding the case for 
that development.  The Board will not at this juncture 
address what development has or has not been completed, since 
the Board here concedes that further development of the 
reopened claim is necessary, though it is not necessary to 
reopen the claim.  

Whether New and Material Evidence has been Received to Reopen 
Claim Based on Asbestos Exposure

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002).  However, when a claimant requests that a claim be 
reopened after a final decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Under the regulations in effect 
at the time the veteran filed his claim to reopen, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It applies to the veteran's claims to reopen which 
were received after that date, as in this case.

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  
 
The veteran was originally denied service connection for 
asbestos exposure by an August 1994 rating action, based on 
the fact that asbestos exposure was not itself a disease and 
the veteran had failed to allege a disease due to that 
exposure.  

However, by a February 2005 statement the veteran clarified 
that he was now claiming to have a spot on his lung due to 
exposure to asbestos.  The veteran, as a lay person, cannot 
be expected to diagnose disease entities.  Lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The claims folder contains a chest 
x-ray report from Beaufort Memorial Hospital dated from 
February 2000, identifying "chronic appearing changes of the 
right lung base."  

In addition, the Board notes that the service medical records 
indicate that, in July 1983, the veteran was found to have 
had probable exposure, on a regular bases, to an airborne 
concentration of asbestos and that he was recommended for 
formal placement in the Asbestos Medical Surveillance Program 
effective July 22, 1983.

The contention of a spot on the lung due to asbestos and the 
February 2000 x-ray findings, coupled with the July 1983 
service medical finding of probable asbestos exposure, 
constitutes new and material evidence which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. §  3.156.  Merits-based adjudication of this claim 
is the subject of remand, below.  


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a respiratory disorder 
due to asbestos exposure is reopened.  The appeal is allowed 
to this extent.




REMAND

As noted in the Board decision, above, under 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005), VA has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  This 
body of laws is known as the "VCAA", or Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

A general May 2001 VCAA letter was sent to the veteran, but 
this was inadequate, since the notice must address each claim 
with specificity and no specific claim was noted.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (requiring 
identification of evidence to substantiate each claim and the 
relative duties of VA and the claimant to obtain evidence) .  
A March 2005 VCAA letter addressed the veteran's claims for 
hypertension and a spot on the lung, and a July 2003 VCAA 
letter addressed the veteran's claims for an increased rating 
for his left knee disorder and for service connection for 
asbestos exposure, nicotine addiction, and vision loss.  
However, as addressed below, the United States Court of 
Appeals for Veterans Claims (Court) has questioned the 
adequacy of VCAA-related notice and development, as 
applicable to all the service-connection claims.  The Board 
considers it appropriate to require a further VCAA notice 
addressing all the claims on appeal, to be followed by 
indicated development and thereafter by de novo review, 
pursuant to holdings in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006);  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); and Quartuccio v. Principi.

The Court in its February 2005 Order noted that the Board in 
a July 1999 remand of the claim of entitlement to service 
connection for hypertension, required that the RO seek to 
obtain records of treatment beginning in June 1986 at the 
U.S. Naval Hospital in Beaufort, South Carolina.  The RO then 
made four requests to that facility for medical records, with 
the fourth request erroneously asking for records beginning 
from June 1998, not June 1986.  The Naval Hospital replied 
following that last request by sending only records dated in 
1999, and informed that it was providing "the only records 
for this patient in the time frame of [the] request."  
Hence, it is unclear whether all records from that facility 
requested by the Board's July 1999 remand were obtained.  The 
Court appropriately noted to the effect that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court also noted that 
even if all appropriate records were obtained from that 
facility, the veteran should have been informed, pursuant to 
the 38 U.S.C.A. § 5103A(b)(2), of the limitations of records 
obtained following the Board's remand.  That notice was not 
given.  Additionally, the Court also questioned the adequacy 
of the Board's address of VCAA development in its May 2003 
decision.  

Records not obtained from the Beaufort Naval Hospital for the 
interval, from June 1986 to June 1998, may be relevant to all 
the claims for service connection on appeal, and remand for 
all these claims would be warranted on that basis alone.  
However, there are additional reasons for remanding these 
claims, as addressed below.  

The veteran in March 1998 submitted a claim for service 
connection for shortness of breath and teeth loss due to 
tobacco use as a result of nicotine addiction developed in 
service.  The RO in a September 1998 rating action only 
addressed the claim for loss of teeth, ignoring the shortness 
of breath claim, and denied the former based on failure to 
present any evidence of a causal relationship between service 
and subsequent tobacco use and secondary tooth loss.  The RO 
denied the claim as not well ground, a requirement of 
submitted claims that Congress has eliminated with passage of 
the VCAA.  See 38 C.F.R. §  3.159 (1998); Caluza v. Brown, 
7 Vet. App. 498 (1996); c.f., 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).

By a February 2003 statement, the veteran claimed entitlement 
to service connection for disability due to his asbestos 
exposure and nicotine addiction.  By a January 2005 statement 
the veteran informed that he had spots on his lungs, in 
support of his pending appealed claims including for nicotine 
addiction.   As noted in the decision, above, by a February 
2005 statement the veteran clarified that he was also 
claiming to have a spot on his lung due to asbestos exposure, 
and a private chest x-ray report from Beaufort Memorial 
Hospital in February 2000 identified "chronic appearing 
changes of the right lung base."  A VA respiratory 
examination has not been conducted to ascertain whether the 
veteran has a current lung disorder, including any associated 
with asbestos exposure or tobacco smoking.  Hence, upon 
remand such an examination must be obtained to diagnose any 
current respiratory disorders and address etiology related to 
possible asbestos exposure, smoking in service, and nicotine 
addiction acquired in service . 

Regarding the asbestos claim, the veteran has consistently 
contended that he was exposed to asbestos in his military 
duties as an aircraft crash crewman and firefighter.  The 
veteran's service personnel records inform that the veteran 
did indeed work for many years in these capacities.  The 
veteran informs that many of these duties in his early years 
of service exposed him to asbestos without respiratory 
protection, including wearing of asbestos suits.  As the 
veteran's DD214s from his service periods inform, the veteran 
carried a Military Occupational Specialty (MOS) of Aircraft 
Fire Fighting and Rescue Specialist.  Service personnel 
records confirm his ongoing assignment to aircraft crash 
crews over many years.  Service medical records from the 
early 1980's document the veteran's participation in an 
asbestos medical surveillance program based on identified 
work-related asbestos exposure between 1966 and 1982.

Regarding the veteran's nicotine addiction and tobacco use 
claims, in VAOPGCPREC 19-97, the VA General Counsel (GC) 
addressed the question of under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that such disability or death is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service. In that opinion, the GC stated 
that a determination of whether the veteran is dependent on 
nicotine is a medical issue. Specifically, the GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97. In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease. Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease. Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits. As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence. VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service. 38 C.F.R. § 3.300 (2005). This provision, however, 
only applies to claims filed after June 9, 1998, and 
therefore does not affect the appellant's claim.

The Board considers the nicotine addiction and tobacco use in 
service claim to date from March 1998, when the veteran 
claimed entitlement to service connection for tooth loss and 
shortness of breath, both due to tobacco addiction acquired 
in service or smoking in service.  While the RO by a 
September 1998 rating action addressed the tooth loss claim, 
it neglected to address the shortness of breath claim.  Hence 
that claim remains pending.  

The RO addressed and developed for appeal a claim submitted 
in February 2003 for nicotine addiction developed in service.  
The Board considers the shortness of breath claim and spot on 
lung claim to be of a piece, and hence characterizes it 
generally as a respiratory disorder claimed due to nicotine 
addiction or due to tobacco use in service.  Because the 
claim dates from prior to the June 9, 1998 effective date of 
the change in law, both nicotine addiction and tobacco use in 
service bases of claim are for application.  

Regarding nicotine addiction, Beaufort Memorial Hospital 
records include a record of hospitalization in February 2000 
noting a history of tobacco abuse, and a record of 
hospitalization in February 2005 with a diagnosis of tobacco 
dependence.  A December 2004 record from that facility 
addressing the veteran's left knee noted that the veteran had 
a 37-year history of smoking a half-pack of cigarettes per 
day.  That history would imply that the veteran began smoking 
in 1967, while in service, as  the veteran has consistently 
contended.  Service records include a May 1983 treatment 
record noting a pack-a-day smoking habit.

Regarding the left knee increased rating claim, the veteran 
underwent an MRI of the knee at Beaufort Open MRI in Fort 
Royal, the record of which  is contained in the claims 
folders.  No normal fibers of the anterior cruciate ligament 
(ACL) were identified, and this was assessed as a torn ACL.  
Other changes were also noted.  A Beaufort Memorial Hospital 
record of treatment of the knee in December 2004 noted the 
veteran's history of surgery to the knee in the early 1990's.  
The veteran was afforded a VA orthopedic examinations of the 
knee in August 2003 and November 2005.  The November 2005 
examiner noted the veteran's past history of arthroscopic 
surgery, but failed to note his private MRI of the knee in 
December 2004.  While fresh x-rays were obtained by the 
November 2005 examiner, an additional MRI was not performed, 
and the November 2005 VA examiner failed to identify current 
left knee disorders identified upon the December 2004 MRI, 
including the torn ACL.  Rather, the November 2005 examiner 
only diagnosed chondromalacia patella.  The veteran should be 
afforded another VA examination informed by current clinical 
findings, including the private December 2004 MRI report and 
associated treatment evaluation.  

The veteran has also claimed entitlement to service 
connection for vision loss due to chemical exposure in 
service.  The Board in July 1999 denied a claim for 
astigmatic presbyopia as a correctable visual defect not 
subject to service connection as a matter of law, pursuant to 
38 C.F.R. §  3.303(c) and Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board then noted that no other ocular pathology 
had been identified.  The current claim is new and distinct 
from that prior claim, in that the veteran alleges damage to 
the eyes due to chemical exposure in the course of his duties 
as a crash crewman and firefighter.  A November 1990 service 
eye treatment examination found the veteran's ocular health 
to be within normal limits aside from astigmatic presbyopia.  
However, the veteran had active service subsequent to that 
date, and it is possible that eye damage due to chemical 
exposure may have been of insidious or delayed onset.  Hence, 
the Board believes a VA ophthalmology examination is in order 
to address any eye pathologies and related etiologies.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims files 
and satisfy all VCAA notice obligations 
in accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006);  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and 
in accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  As 
such, the RO must provide a VCAA notice 
letter which notifies the veteran of the 
specific evidence needed to support each 
remanded claim.  It most also notify the 
veteran of the respective roles of VA and 
the veteran in development of each claim, 
must ask him to submit all evidence in 
his possession in support of each claim, 
and must inform him that it is ultimately 
his responsibility to see that pertinent 
evidence is obtained.  Pursuant to 
Dingess/Hartman, to the extent applicable 
to each remanded claim, the letter must 
address all five elements of a service 
connection claim:  1) veteran status; 2) 
existence of a disability; 3) a 
connection between service and the 
disorder which is the basis of claim; 4) 
degree of disability; and 5) effective 
date of the disability.  Any responses 
received should be associated with the 
claims folders.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  The RO should again request all 
unobtained records from June 1986 to the 
present at the U.S. Naval Hospital in 
Beaufort, South Carolina.  All records 
and responses received must be associated 
with the claims folders.  The veteran 
should be appropriately informed, 
pursuant to the VCAA, of the outcome of 
this search and the remaining respective 
duties of the veteran and the VA 
regarding any records still unobtained.  

3.  Thereafter, the veteran should 
then be afforded an appropriate VA 
examination to address the nature and 
extent of his left knee disorder.  
The claims folders should be provided 
to the examiner for review prior to 
the examination.  Any necessary non-
invasive tests and studies should be 
conducted.  

The examiner must review the medical 
history as contained within the 
claims folders, including the 
December 2004 Beaufort Open MRI 
report of the left knee, and the 
Beaufort Memorial Hospital December 
2004 treatment evaluation of the left 
knee.  Other past VA examinations and 
VA and private treatment records, as 
well as service medical records, 
should also be reviewed.  

The examiner should address the 
presence or absence of possible left 
knee impairments, including 
limitations of motion; subluxation or 
lateral instability; cartilage 
removal or derangement or any 
associated locking, pain, or 
effusion; tibia or fibula impairment; 
genu recurvatum; and any other 
conditions.  Ranges of painless 
motion, and any pain with motion or 
other functional use should be noted.  
The examiner should also reconcile 
the finding of limitation of 
extension to 20 degrees, as shown 
upon November 2005 VA examination, 
with the absence of such a severe 
limitation of extension upon 
examinations elsewhere, including 
whether this 20 degrees finding was 
likely a typographical error.  

If there is any limitation of motion, 
the examiner must comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any 
such manifestations.  The examiner 
must also provide an opinion as to 
the degree of any functional loss 
that is likely to result either from 
a flare-up of symptoms or on extended 
use.  If the examiner is unable to 
offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should 
be so stated.

4.  Also after completion of remand 
instructions 1 and 2, the veteran 
should be afforded an examination by 
a VA ophthalmologist to address the 
nature and extent of any current eye 
disorders.  The claims folders should 
be provided to the examiner for 
review prior to the examination.  Any 
necessary non-invasive tests and 
studies should be conducted.  The 
ophthalmologist must review the 
medical history as contained within 
the claims folders.  

The ophthalmologist should be 
informed that the previously 
diagnosed astigmatic presbyopia is in 
the nature of a correctible 
congenital or developmental vision 
defect which may not be service 
connected.  For each eye disorder 
found that is not a congenital or 
developmental defect, the 
ophthalmologist should address any 
likely causes.  Also for each of 
these non-congenital eye disorders, 
the ophthalmologist should opine, if 
possible without resorting to pure 
speculation, whether it is at least 
as likely as not that the disorder 
resulted from the veteran's many 
years in service working as a Marine 
aircraft crashcrew member and 
firefighter, to include any likely 
associated physical traumas or 
particulate or chemical exposures in 
the course of such work.  The 
ophthalmologist should also address 
whether any eye disorders are 
attributable to the veteran's 
service-connected diabetes mellitus, 
or to the in-service injury that 
resulted in his service-connected 
left orbital wall fracture.

5.  Also after completion of remand 
instructions 1 and 2, the veteran 
should be afforded a VA respiratory 
examination to address the nature and 
extent of any current respiratory 
disorders.  The claims folders should 
be provided to the examiner for 
review prior to the examination.  Any 
necessary non-invasive tests and 
studies should be conducted.  The 
examiner must review the medical 
history as contained within the 
claims folders.  

For each respiratory disorder identified, 
the examiner must provide an opinion 
whether it is at least as likely as not 
that the disorder was due to tobacco use 
in service, tobacco use over the 
veteran's lifetime, asbestos exposure, or 
other smoke or chemical or other 
particulate matter exposures associated 
with work over the veteran's military 
career as a Marine aircraft crashcrew 
member and firefighter.  

The examiner should provide a separate 
opinion, based on the presumption that 
the veteran began smoking early in his 
military career and smoked throughout his 
military career of over 21 years, whether 
it is at least as likely as not that the 
veteran developed nicotine addiction in 
service.  

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate de novo the remanded claims.  
If a complete grant of all the benefits 
sought is not afforded the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


